By the Court.

McDonald, J.
delivering the opinion.
We think that the presiding Judge in the Court below err*37ed in charging the jury, that, if they should find from the testimony, that, by the contract between Monday and Bloods-worth, Monday was to furnish the materials, and Bloods-worth was to make the buggies, and that Bloodsworth was to have one-half of what the buggies sold for as pay for his labor, this would not make them partners, and in that event they must find for the plaintiff.
The Court ought to have charged the jury that if the contract was as testified to by Cox, and they should find that Monday and Bloodsworth were part owners of the buggies, and that, by special agreement, Bloodsworth had a right to' put a price on the buggies, when they were done, and either party might then sell them, in that case, the sale made by Bloodsworth was good, and the verdict should be for the defendant. Collier on partnership, §1217.
If Bloodsworth had an interest in the buggies, and had power to sell by special agreement, the death of Monday could not affect his authority to sell.
Judgment reversed.